Citation Nr: 1104895	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder, adjustment disorder, 
and depression.

2.  Entitlement to service connection for hepatitis A and C.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a skin disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for hepatitis 
B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's mother


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1968 to 
August 1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the claim for entitlement to service 
connection for a psychiatric disorder, to include posttraumatic 
stress disorder (PTSD), depression, and adjustment disorder is 
not a claim to reopen, despite prior final rating decisions in 
May 1995, May 1996, and February 1997 that denied service 
connection for a nervous disorder.  "[I]n determining whether 
new and material evidence is required, the focus of the Board's 
analysis must be on whether the evidence presented truly amounts 
to a new claim based upon distinctly diagnosed diseases or 
injuries, or whether it is evidence tending to substantiate an 
element of a previously adjudicated matter."  Velez v. Shinseki, 
23 Vet. App. 199, 204 (2009) (citation omitted) (noting that to 
"reflexively" conclude that a new diagnosis is a new claim 
could limit benefits in claims that would otherwise relate back 
to prior proceedings).  In March 1993, the Veteran claimed 
entitlement to service connection for a nervous disorder.  In 
each of the above-noted rating decisions, the RO denied service 
connection for personality disorder, bipolar disorder, bipolar 
manic depression, and substance dependency.  At that time, 
despite one mention of PTSD due to a non-military stressor, there 
were no diagnoses of PTSD, major depression, or adjustment 
disorder of record.  Beginning in 1998, however, the Veteran's 
mental health treatment records contain diagnoses of depression, 
adjustment disorder, and PTSD.  These are distinctly diagnosed 
disorders that were not previously adjudicated.  The Board thus 
finds that these are properly characterized as direct service 
connection claims.

The Board notes that the issue regarding entitlement to service 
connection for hepatitis A and C has been characterized as a 
direct service connection claim.  In a May 1995 rating decision, 
the RO denied service connection for hepatitis B.  Although one 
VA medical record in June 1994 noted a history of hepatitis C, 
the remaining records noted a history of hepatitis B and the 
Veteran exclusively claimed entitlement to hepatitis B.  These 
are separate disorders and the RO did not adjudicate hepatitis A 
and C.  Accordingly, the issue of entitlement to service 
connection for hepatitis A and C is not a claim to reopen.  

The issues of entitlement to service connection for sinusitis, 
bronchitis, and a gastric disorder, to include as due to 
contaminated drinking water at Camp Lejeune, have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  Remand is required to attempt to obtain service 
treatment records (STRs), VA medical records, and private medical 
records, and to provide the Veteran with VA examinations.

First, the claim for entitlement to service connection for a 
psychiatric disorder must be remanded to comply with VA's duty to 
assist claimants to obtain evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  The duty includes making as many requests as are 
necessary to obtain relevant records from a Federal department or 
agency, including, but not limited to, military records.  
38 C.F.R. § 3.159(c)(2).  These records are kept separate from 
the regular STRs.  See VA Adjudication Procedure Manual, M21-1MR, 
Part III, subpart iii, Chapter 2, Section A.1.a.  Here, the 
Veteran has testified that she received psychiatric treatment 
during active service.  No attempts to obtain her in-service 
mental health treatment records have been made.  Accordingly, 
remand is required to attempt to obtain these records.  

Second, each of the claims must be remanded to comply with VA's 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The duty includes making as many requests as are necessary to 
obtain relevant records from a Federal department or agency, 
including, but not limited to, VA medical records, and making 
reasonable efforts to obtain private medical records.  38 C.F.R. 
§ 3.159(c)(1), (2).  Additionally, remand is required where there 
are outstanding and relevant VA medical records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA 
medical treatment records are material to the issue on appeal and 
are not included within the claims file, a remand is necessary to 
acquire such VA records, because VA is deemed to have 
constructive knowledge of certain documents which are generated 
by VA agents or employees).  

In a November 2007 statement, the Veteran reported VA treatment 
at Fayetteville, North Carolina and treatment at various 
Community Hospitals in Leon and Brevard Counties, and at Circles 
of Care in Melbourne, Florida.  In a March 2008 report of 
contact, it was noted that the Veteran reported VA treatment in 
Fayetteville, North Carolina, Birmingham, Alabama, West Palm 
Beach, Florida, Pensacola, Florida, and Tallahassee, Florida.  In 
a June 2008 submission, the Veteran reported the following dates 
of treatment at VA Medical Centers (VAMCs):  Fayetteville, North 
Carolina, 1970-71; Dallas, Texas 1971-72; Miami, Florida, 1972-
73; Birmingham, Alabama, 1973-75; West Palm Beach, Florida, 1975-
80; Tallahassee, Florida, 1980-87; St. Petersburg, Florida, 1987-
92; Brecksville, Ohio, 1994-99; and the Melbourne, Florida Vet 
Center, beginning in 1999.  At the December 2010 Board hearing, 
the Veteran stated that she was treated for hepatitis in 1970 or 
1971 at the Fayetteville, North Carolina VA medical center.  She 
also stated that she was treated in Tallahassee and Atlanta for 
her psychiatric issues.  She did not clearly state whether this 
treatment was at VA or private medical facilities.  The Board 
notes that the Miami and Brecksville records are associated with 
the claims file and a negative response from the Dallas VAMC is 
of record.  But the Fayetteville, Birmingham, West Palm Beach, 
Tallahassee, St. Petersburg, and Melbourne Vet Center VA 
treatment records are not associated with the claims file and no 
requests to obtain those records have been made.  Likewise, no 
attempts have been made to obtain the above-noted private 
records.  In a March 2008 report of contact, it was noted that 
the Veteran reported VA treatment under various last names.  
Accordingly, remand is required to attempt to obtain VA and 
private medical records.

Second, the issues regarding entitlement to service connection 
for a skin disorder and for a psychiatric disorder must be 
remanded for VA examinations.  VA has a duty to assist claimants 
to obtain evidence needed to substantiate a claim, which includes 
providing a medical examination when is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Such development is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains competent 
evidence of diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and (3) indicates that the claimed disability 
may be associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) 
(noting that the third element establishes a low threshold and 
requires only that the evidence "indicates" that there "may" 
be a nexus between the current disability or symptoms and active 
service, including equivocal or non-specific medical evidence or 
credible lay evidence of continuity of symptomatology).  

Regarding the skin disorder, there is competent evidence of a 
diagnosed disability because VA medical records from 2002, 2005, 
and 2007 contain diagnoses of dyshydrotic eczema, impetigo, and 
herpes zoster.  The evidence establishes an in-service event 
because the STRs show treatment for a rash of the hand, arm, and 
face, with an assessment of allergic dermatitis and possibly 
poison ivy.  There is evidence that indicates an association 
because the Veteran provided testimony at the December 2010 
hearing that she had in-service dermatitis and a skin condition 
since service discharge.  Accordingly, remand for an appropriate 
examination is required.

Regarding the psychiatric disorder, there is competent evidence 
of a diagnosed disability because VA medical records contain 
diagnoses of PTSD, adjustment disorder, and depression.  The 
evidence establishes an in-service event, because the Veteran's 
STRs from September 1969 indicate she was seen for psychiatric 
evaluation due to numerous problems.  She had been on an 
unauthorized absence of 22 days.  The impression was emotionally 
immature personality disorder.  October and November 1969 STRs 
indicate the Veteran reported nerves.  The impression was chronic 
anxiety.  There is evidence that indicates an association between 
service and her current psychiatric disabilities because the 
Veteran provided testimony at the December 2010 hearing that she 
has received psychiatric treatment since service discharge, the 
Veteran's mother provided a November 2007 statement in which she 
asserted that the Veteran exhibited serious psychiatric changes 
during service, and a VA psychiatrist opined that the Veteran had 
PTSD due to her active service.  Accordingly, remand for an 
appropriate examination is required.

Moreover, special rules apply to the handling of PTSD personal 
assault claims.  Under these rules, VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether the evidence indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) 
(2010); Patton v. West, 12 Vet. App. 272, 280 (1999).  At the 
Board hearing and in November 2007 and January 2008 submissions, 
the Veteran and her mother provided competent testimony regarding 
her alleged in-service stressor, being raped in 1969, and the 
psychiatric changes that occurred afterwards.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility 
of a witness may be determined by his or her demeanor), aff'd, 78 
F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by 
statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994) (holding that a lay witness is competent to 
testify to that which the witness has actually observed and is 
within the realm of his personal knowledge).  Additionally, her 
STRs indicate that the Veteran was absent without authorization 
for 22 days because things were piling up on her.  Accordingly, 
the Board finds that the examination must include a request to 
determine whether the evidence indicates that a personal assault 
occurred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Attempt to obtain the Veteran's in-
service mental health treatment records.  All 
information obtained must be made part of the 
file.  All attempts to secure this evidence 
must be documented in the claims file by the 
AMC.  If the records are not available, 
obtain written confirmation of that fact.  If 
after the above steps have been taken the AMC 
concludes that it is reasonably certain that 
further efforts to obtain the records would 
be futile, it must notify the Veteran of that 
fact as required under 38 U.S.C.A. § 
5103A(b)(2) and 38 C.F.R. § 3.159(e) and 
allow an appropriate period of time for the 
Veteran to respond.  The notice must contain 
the identity of the records VA was unable to 
obtain, an explanation of the efforts VA made 
to obtain the records, a description of any 
further action VA will take regarding the 
claim and a notice that the Veteran is 
ultimately responsible for providing the 
evidence.  The AMC should also inform the 
Veteran that she can also provide alternative 
forms of evidence.

2.  Contact the Veteran and request that she 
send additional information regarding her 
private medical treatment at Community 
Hospitals in Leon and Brevard Counties and at 
Circles of Care in Melbourne, Florida, to 
include dates of treatment and address.  
Request clarification from the Veteran 
regarding whether her treatment in Atlanta, 
Georgia was at a VA or private medical 
facility.  If the Veteran provides a 
response, attempt to obtain these private 
records.  All information obtained must be 
made part of the file.  All attempts to 
secure this evidence must be documented in 
the claims file by the AMC.  If, after making 
reasonable efforts to obtain named records 
the AMC is unable to secure same, the AMC 
must notify the Veteran and his 
representative and (a) identify the specific 
records the AMC is unable to obtain; (b) 
briefly explain the efforts that the AMC made 
to obtain those records; and (c) describe any 
further action to be taken by the AMC with 
respect to the claim.  The Veteran must then 
be given an opportunity to respond.

3.  Contact the appropriate VA facilities and 
obtain and associate with the claims file all 
outstanding records of treatment, to include 
the following facilities and dates:  
Fayetteville, North Carolina, 1970-71; 
Birmingham, Alabama, 1973-75; West Palm 
Beach, Florida, 1975-80; Tallahassee, 
Florida, 1980-87; St. Petersburg, Florida, 
1987-92; Brecksville, Ohio, 1994-99; the 
Melbourne, Florida Vet Center, beginning in 
1999; and any other VA facilities at which 
the Veteran received treatment.  If the 
records are not available, obtain written 
confirmation of that fact.  If after the 
above steps have been taken the AMC concludes 
that it is reasonably certain that further 
efforts to obtain the records would be 
futile, it must notify the Veteran of that 
fact as required under 38 U.S.C.A. § 
5103A(b)(2) and 38 C.F.R. § 3.159(e) and 
allow an appropriate period of time for the 
Veteran to respond.  The notice must contain 
the identity of the records VA was unable to 
obtain, an explanation of the efforts VA made 
to obtain the records, a description of any 
further action VA will take regarding the 
claim and a notice that the Veteran is 
ultimately responsible for providing the 
evidence.  The AMC should also inform the 
Veteran that she can also provide alternative 
forms of evidence.  Associate all documents 
obtained with the claims file.

4.  After any additional records are 
associated with the claims file, provide the 
Veteran with an appropriate examination to 
determine the etiology of the skin disorder.  
The claims folder, including a copy of this 
remand, must be made available to the 
examiner.  Any indicated tests and studies 
must be accomplished and all clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  The 
rationale for all opinions expressed must be 
provided.  If an opinion cannot be provided 
without resort to speculation, it must be 
noted in the examination report, and a 
rationale provided for that conclusion.  The 
examiner must provide an opinion, in light of 
the examination findings and the service and 
post-service evidence of record whether it is 
more or less likely than not that the 
Veteran's skin disorders are caused or 
aggravated by the Veteran's military service.  
The examiner must specifically address the 
Veteran's credible assertions of in-service 
dermatitis and of continuing skin conditions 
since that time.  The examiner must also 
specifically address the instance of allergic 
dermatitis contained in the Veteran's STRs.  

5.  After any additional records are 
associated with the claims file, provide the 
Veteran with a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability diagnosed, to include 
PTSD, depression, and adjustment disorder, 
but excluding any bipolar and/or personality 
disorders.  The claims file must be reviewed 
in conjunction with the examination.  All 
testing deemed necessary must be conducted 
and results reported in detail.  The examiner 
must elicit from the Veteran a detailed 
history of the alleged in-service personal 
assault and the Veteran's post-service 
psychiatric history.

Based on the review of the claims file and 
the results of the examination, particularly 
the Veteran's psychiatric history as elicited 
during the examination, the examiner is 
requested to provide an opinion as to whether 
it is at least as likely as not (i.e., a 
probability of at least 50 percent or more) 
that the Veteran exhibited symptoms and 
behaviors consistent with behavioral changes 
expected to follow from the claimed personal 
assault, and if so, whether any of her 
current psychiatric diagnoses, to include 
PTSD, depression, and adjustment disorder, 
are related to the alleged assault.  

The examiner is also requested to address 
generally whether PTSD and any other 
diagnosed psychiatric condition are 
etiologically related to any other event, 
injury or disease in service.  

A fully supported rationale must be provided 
for all opinions, to include citation to 
evidence of record, including the Veteran's 
in-service unauthorized absence status.  If 
the examiner finds that an opinion regarding 
any of these questions requires resort to 
speculation, such must be stated, and a 
supporting rationale for that conclusion must 
be provided.

6.  Notify the Veteran that it is her 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

7.  Review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If the report is 
deficient in any manner, the AMC must 
implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran and 
her representative.  After the Veteran and 
her representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


